Citation Nr: 0809807	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hypertension, to 
include as associated with herbicide exposure and as 
secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  His decorations include the Vietnam Service Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  The issue on the 
cover page has been recharacterized to better reflect the 
veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has hypertension as a result of 
his active military service.  He contends that hypertension 
is the result of exposure to herbicides, or the result of or 
aggravated by his other service-connected disabilities.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The veteran has not been afforded a VA 
examination to determine the nature and etiology of 
hypertension.  

It is unclear when the veteran was first diagnosed with 
diabetes mellitus or with hypertension.  A March 1980 
examination report for work shows diagnoses of borderline 
hypertension and rule out diabetes mellitus.  A July 1997 
private medical report states that the veteran had been 
diabetic for approximately one year; while later documents 
report that the veteran has had diabetes mellitus since 1980.  
There is some suggestion that the later date may be when he 
started taking medication.  Likewise, it is reported on the 
veteran's October 2002 VA Agent Orange examination that he 
was diagnosed with hypertension 15 years ago (approximately 
1987), while later reports put the onset of hypertension 
around 1981.  The July 1997 private medical report that 
states the veteran has been diabetic for approximately one 
year also states that the veteran is not hypertensive (listed 
in the category for coronary artery disease risk factors) and 
that he has no history of high blood pressure.  Another July 
1997 examination report states that the veteran was not 
especially hypertensive or at best has not been treated for 
systemic hypertension.  Some of these records appear to be 
based on a history provided by the veteran rather than a 
review of medical records.  The veteran reports that 
additional medical records from around 1980 are unavailable.  
A private doctor writing in February 1981 noted that 
medication for high blood pressure was administered.

According to a January 2003 VA heart examination the veteran 
has had diabetes since 1995 and hypertension since 1980.  He 
now reports this information is erroneous, and that he was 
diagnosed with diabetes in 1980 and hypertension in 1981.  
His wife has submitted a statement relaying that the veteran 
was diagnosed with diabetes prior to being diagnosed with 
hypertension.  

The evidence in this case is somewhat conflicting and the 
Board appears to have insufficient evidence before it to 
render a decision on the claim.  The Board is of the opinion 
that a medical opinion should be obtained to determine 
whether the veteran's hypertension is the result of his 
diabetes mellitus.  An opinion should also be obtained as to 
whether the veteran's hypertension has been aggravated 
(permanently made worse) by his service-connected 
disabilities, including nephropathy, diabetes mellitus, and 
coronary artery disease.  See 38 C.F.R. § 3.310(b) (2007).

Turning to another matter, as provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  After a review of the record it does 
not appear that the veteran has been properly informed how to 
substantiate his claim for service connection on a direct 
basis.  The veteran was told how to substantiate a claim for 
direct service connection in a May 2003 letter; however, 
looking at the letter as a whole, it appears that this notice 
was only provided for the veteran's claim for service 
connection for tinnitus.  The veteran should be sent a fully 
compliant VCAA notification letter for his claim for service 
connection for hypertension, to include as associated with 
herbicide exposure and as secondary to service-connected 
disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, its implementing regulations, 
and interpretative precedent Court 
decisions.  A VCAA compliant notification 
letter should be issued for the veteran's 
claim for entitlement to service 
connection for hypertension, on a direct 
basis, as well as to include as associated 
with herbicide exposure and as secondary 
to service-connected disabilities.  The 
veteran and his representative should have 
the opportunity to respond and submit 
additional evidence that may be available.

2.  Then, the veteran should be scheduled 
for an appropriate VA examination to 
determine the nature and etiology of 
hypertension.  The claims folder should be 
made available to the examiner for review 
before the response to the questions below 
is entered:

The examiner should be asked to 
specifically address the following: 

(a)	Whether the veteran's hypertension 
is as likely as not (e.g., a 
50 percent or greater probability) 
attributable to his diabetes mellitus. 
(b)	If an opinion cannot be rendered 
as to (a), if possible based on a 
review of the evidence, the examiner 
should opine as to whether the 
veteran's hypertension preceded his 
diabetes mellitus.
(c)	Whether the veteran's hypertension 
has permanently increased in severity 
as a result of his diabetes mellitus, 
nephropathy, and/or coronary artery 
disease beyond any normal progression 
of the disorder.

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report.

3.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

